Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 

Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754).  
Regarding claim 1, Colenbrander discloses a method for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions and accessed by a plurality of users (Fig. 1B, Users A-C, para. [0036]), the method comprising: receiving, by one or more processors, data uploaded by a first user of the plurality of users to a first datacenter of the distributed network, the uploaded data including metadata (para. [0067]; “the communication device of the data center A, in an operation 186 of the method 170, uploads, e.g., transfers, etc., to the cloud storage via the computer network any changes to the save data that occur during the play of the game while the save data is accessed from the data center A.”); receiving, by the one or more processors, access information about access by the plurality of users to previously uploaded data (para. [0100]; “the processor of the game hosting system identifies from the historical data the first time window during which the user A will be at the location A.” It is axiomatic that the system of Colenbrander can receive access information about a plurality of users to data previously uploaded by said plurality of users; i.e. a plurality of gaming data relating to a plurality of users, such as users A-C as shown in figure 1B.); prior to the uploaded data being accessed, predicting, by the one or more processors, one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users (para. [0100]; “the ; and instructing, by the one or more processors, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0101]; “Upon receiving the determination that the user A will be at the location B during the first time window, in an operation 504 of the method 500, the save data processor of the data center B downloads changes to the save data for the game identified by the Title B from the cloud storage via the computer network to the local storage of the data center B. The download is performed a pre-determined time period before the first time window during which the user A will be at the location B.” See also paras. [0102]-[0103]).
It could be argued that Colenbrander does not explicitly disclose predicting geographic regions based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Colenbrander.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 106 in response to a determination that the tracking device is undergoing similar location and movement patterns (para. [0127]),” which teaches that the actions of other users can be used to predict locations and movements of a first user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander to allow for predicting based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user. This would have produced predictable and desirable results, in that it would allow for the system to use relevant, available information in order to attempt to more accurately predict the location of future downloads, which could potentially improve system performance and reduce download times and system congestion.
Regarding claim 2, the combination of Colenbrander and Klinkner discloses the method of claim 1, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (Colenbrander, para. [0100]. A prediction is performed using historical data, which implicitly includes a mathematical model using access history. However, in the interests of compact prosecution, Examiner will also provide a redundant rejection below.).
Regarding claim 11, Colenbrander discloses a system for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions and accessed by a plurality of users (Fig. 1B, Users A-C, para. [0036]), the system comprising: one or more storage devices at a first datacenter of the distributed network, configured to store data uploaded to the first datacenter by a first user of the plurality of users, the uploaded data including metadata (para. [0067]; “the communication device of the data center A, in an operation 186 of the method 170, uploads, e.g., transfers, etc., to the cloud storage via the computer network any changes to the save data that occur during the play of the game while the save data is accessed from the data center A.”); and one or more processors in communication with the one or more storage devices, the one or more processors configured to: receive access information about access by the plurality of users to previously uploaded data that was previously stored in the plurality of datacenters of the distributed network (para. [0100]; “the processor of the game hosting system identifies from the historical data the first time window during which the user A will be at the location A.” It is axiomatic that the system of Colenbrander can receive access information about a plurality of users to data previously uploaded by said plurality of users; i.e. a plurality of gaming data relating to a plurality of users, such as users A-C as shown in figure 1B.); prior to the uploaded data being accessed, predict one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users (para. [0100]; “the processor of the game hosting system determines whether the user A will be at the location B during a first time window, e.g., a day of a week, a time during a week, a date of a calendar month, etc. The processor of the game hosting system determines from the historical data, that the user A visited the location B during a day, e.g., Thursday, Friday, Saturday, etc., of a week for greater than a pre-determined number of previous weeks, and accessed the game having the Title B via his/her user account the day of the week. The game is accessed from the data center B. The previous weeks precede a week during ; and instruct, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0101]; “Upon receiving the determination that the user A will be at the location B during the first time window, in an operation 504 of the method 500, the save data processor of the data center B downloads changes to the save data for the game identified by the Title B from the cloud storage via the computer network to the local storage of the data center B. The download is performed a pre-determined time period before the first time window during which the user A will be at the location B.” See also paras. [0102]-[0103]).
It could be argued that Colenbrander does not explicitly disclose predicting geographic regions based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Colenbrander.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 106 in response to a determination that the tracking device is undergoing similar location and movement patterns (para. [0127]),” which teaches that the actions of other users can be used to predict locations and movements of a first user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 12, the combination of Colenbrander and Klinkner discloses the system of claim 11, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (para. [0100]. A prediction is performed using historical data, which implicitly includes a mathematical model using access history. However, in the interests of compact prosecution, Examiner will also provide a redundant rejection below.).


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754).
Regarding claim 1, Davis discloses a method for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions (e.g. implicit in cloud based storage, see [0428], relocation.) and accessed by a plurality of users (Figs. 1A, 1B, 9, 11A, etc. all show a plurality of users.), the method comprising: receiving, by one or more processors, data uploaded by a first user of the plurality of users to a first datacenter of the distributed network, the uploaded data including metadata ([0421]; “a cloud controller may consider a range of factors when determining which cloud controller should ; receiving, by the one or more processors, access information about access by the plurality of users to previously uploaded data ([0430]; “the user's typical access patterns, the size of the data in the user's home directory, a history and/or predicted frequency of re-location for the user, and/or the amount of data in the user's home directory that is currently cached in the local and remote cloud controller.” It is axiomatic that the system of Davis can receive access information about a plurality of users to data previously uploaded by said plurality of users; i.e. a plurality of data relating to a plurality of users, such as users 920 and 921 as shown in figure 9.); prior to the uploaded data being accessed, predicting, by the one or more processors, one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users ([0430]; “the user’s home directory may still be owned by a cloud controller at the remote location where the user was previously located, and the cloud controller at the new location may decide whether to migrate ownership based on the user's connection frequency, the user's typical access patterns, the size of the data in the user's home directory, a history and/or predicted ; and instructing, by the one or more processors, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0428]; “the cloud controller at the new location may decide whether to migrate ownership [...] the cloud controller may initiate those operations so that the user's client system can connect locally with the highest possible performance.”).
It could be argued that Davis does not explicitly disclose predicting geographic regions based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Davis.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 106 in response to a determination that the tracking device is undergoing similar location and movement patterns (para. [0127]),” which teaches that the actions of other users can be used to predict locations and movements of a first user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to allow for predicting based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user. This would have produced predictable and desirable results, in that it would allow for the system to use relevant, available information in order to attempt to more accurately predict the 
Regarding claim 2, the combination of Davis and Klinkner discloses the method of claim 1, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (Davis, para. [0430]. A prediction is performed using the user's typical access patterns, which implicitly includes a mathematical model using access history. However, in the interests of compact prosecution, Examiner will also provide a redundant rejection below.).
Regarding claim 11, Davis discloses a system for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions (e.g. implicit in cloud based storage, see [0428], relocation.) and accessed by a plurality of users (Figs. 1A, 1B, 9, 11A, etc. all show a plurality of users.), the system comprising: one or more storage devices at a first datacenter of the distributed network, configured to store data uploaded to the first datacenter by a first user of the plurality of users, the uploaded data including metadata ([0421]; “a cloud controller may consider a range of factors when determining which cloud controller should own the home directory of a new user who is connecting to the distributed filesystem for the first time (or, alternatively, a user who is creating a new project directory). A cloud controller that has been contacted by a client system detects this situation upon receiving the request and determining from cached distributed filesystem metadata that the requested directory does not exist yet. This cloud controller can then choose an appropriate target cloud controller to own the new directory based on (but not limited to)...” and [0430]: “the user's home directory may still be owned by a cloud controller at the remote location where the user was previously located.” Therefore, the user has uploaded the file ; and one or more processors in communication with the one or more storage devices, the one or more processors configured to: receive access information about access by the plurality of users to previously uploaded data that was previously stored in the plurality of datacenters of the distributed network ([0430]; “the user's typical access patterns, the size of the data in the user's home directory, a history and/or predicted frequency of re-location for the user, and/or the amount of data in the user's home directory that is currently cached in the local and remote cloud controller.” It is axiomatic that the system of Davis can receive access information about a plurality of users to data previously uploaded by said plurality of users; i.e. a plurality of data relating to a plurality of users, such as users 920 and 921 as shown in figure 9.); prior to the uploaded data being accessed, predict one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users ([0430]; “the user’s home directory may still be owned by a cloud controller at the remote location where the user was previously located, and the cloud controller at the new location may decide whether to migrate ownership based on the user's connection frequency, the user's typical access patterns, the size of the data in the user's home directory, a history and/or predicted frequency of re-location for the user, and/or the amount of data in the user's home directory that is currently cached in the local and remote cloud controller.” The cloud controller decides if it is necessary to migrate the data based on predicted location of the user. The claim only requires predicting one region from which the uploaded data will be accessed by one of the users.); and instruct, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0428]; “the cloud controller at the new location may decide whether to migrate ownership [...] the cloud controller may initiate those operations so that the user's client system can connect locally with the highest possible performance.”).
It could be argued that Davis does not explicitly disclose predicting geographic regions based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Davis.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 106 in response to a determination that the tracking device is undergoing similar location and movement patterns (para. [0127]),” which teaches that the actions of other users can be used to predict locations and movements of a first user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to allow for predicting based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user. This would have produced predictable and desirable results, in that it would allow for the system to use relevant, available information in order to attempt to more accurately predict the location of future downloads, which could potentially improve system performance and reduce download times and system congestion.
Regarding claim 12, the combination of Davis and Klinkner discloses the system of claim 11, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (Davis, para. [0430]. A .


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754).
Regarding claim 1, Diab discloses a method for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions (para. [0071]) and accessed by a plurality of users (Fig. 7, elements 712, 713 and 732), the method comprising: receiving, by one or more processors, data uploaded by a first user of the plurality of users to a first datacenter of the distributed network, the uploaded data including metadata ([0071]; “instances of content item 704 that are uploaded to some or all of network 700 from a certain geographic region, area, location, or the like can be hosted or stored in such a manner that is optimized for access to the instances from the same or other proximate geographic locations, regions, areas, and the like. For example, in the above example, media content items uploaded to network 700 from Germany can be stored or hosted on a server 730 that provides optimal access” implicitly contains metadata, e.g. at least user identifier, timestamps...); receiving, by the one or more processors, access information about access by the plurality of users to previously uploaded data ([0072]; “content stored or hosted in one or more locations may be copied, transferred, or the like to one or more other locations based upon variations in network access habits of one or more social devices, network users, or the like.” It is axiomatic that the system of Diab can receive access information about a plurality of users to ; prior to the uploaded data being accessed, predicting, by the one or more processors, one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users ([0072]; “Such a determination that the social device 732, its user, or the like has moved to a different location can be determined by network traffic, access habits by social device 732 or its user, some combination thereof, or the like.” See also [0065], e.g. prediction of user activity. The claim only requires predicting one region from which the uploaded data will be accessed by one of the users.); and instructing, by the one or more processors, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0072]; “one or more instances of content item 704 that were uploaded to network 700 while the user was in Germany, which may be stored or hosted on a storage or hosting server 730 that is optimized for access to the instances of content item 704 by network 700 users located in Germany, may be transmitted to server 710 upon determining that the social device that is the source of the instance of content item 704, the user of social device 732, some combination thereof, or the like, is now in a geographic location, region, area, or the like for which server 710 is the optimal storage or hosting location. [...] upon the return of social device 732 and its user to Dallas Tex., a high-quality instance of content item 704 can be transferred from server 730 to server 710, while a low-quality instance of content item 704 remains stored or hosted at server 730.”).
 based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Diab.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 106 in response to a determination that the tracking device is undergoing similar location and movement patterns (para. [0127]),” which teaches that the actions of other users can be used to predict locations and movements of a first user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab to allow for predicting based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user. This would have produced predictable and desirable results, in that it would allow for the system to use relevant, available information in order to attempt to more accurately predict the location of future downloads, which could potentially improve system performance and reduce download times and system congestion.
Regarding claim 2, the combination of Diab and Klinkner discloses the method of claim 1, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (Diab, para. [0066]. A prediction is performed using historical interactions, which implicitly includes a mathematical model using access history. However, in the interests of compact prosecution, Examiner will also provide a redundant rejection below.).
a system for storing data in a distributed network having a plurality of datacenters distributed over a plurality of geographic regions (para. [0071]) and accessed by a plurality of users (Fig. 7, elements 712, 713 and 732), the system comprising: one or more storage devices at a first datacenter of the distributed network, configured to store data uploaded to the first datacenter by a first user of the plurality of users, the uploaded data including metadata ([0071]; “instances of content item 704 that are uploaded to some or all of network 700 from a certain geographic region, area, location, or the like can be hosted or stored in such a manner that is optimized for access to the instances from the same or other proximate geographic locations, regions, areas, and the like. For example, in the above example, media content items uploaded to network 700 from Germany can be stored or hosted on a server 730 that provides optimal access” implicitly contains metadata, e.g. at least user identifier, timestamps...); and one or more processors in communication with the one or more storage devices, the one or more processors configured to: receive access information about access by the plurality of users to previously uploaded data that was previously stored in the plurality of datacenters of the distributed network ([0072]; “content stored or hosted in one or more locations may be copied, transferred, or the like to one or more other locations based upon variations in network access habits of one or more social devices, network users, or the like.” It is axiomatic that the system of Diab can receive access information about a plurality of users to data previously uploaded by said plurality of users; i.e. a plurality of data relating to a plurality of users, such as the users of devices 712, 713 and 732 as shown in figure 7.); prior to the uploaded data being accessed, predict one or more of the plurality of geographic regions from which the uploaded data will be accessed by one or more of the plurality of users based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users ([0072]; “Such a determination that the social device 732, its user, or the like has moved to a different location can be determined by network traffic, access habits by social device 732 or its user, some combination thereof, or the like.” See also [0065], e.g. prediction of user activity. The claim only requires predicting one region from which the uploaded data will be accessed by one of the users.); and instruct, the uploaded data to be transferred from the first datacenter to one or more second datacenters located at each of the one or more predicted geographic regions ([0072]; “one or more instances of content item 704 that were uploaded to network 700 while the user was in Germany, which may be stored or hosted on a storage or hosting server 730 that is optimized for access to the instances of content item 704 by network 700 users located in Germany, may be transmitted to server 710 upon determining that the social device that is the source of the instance of content item 704, the user of social device 732, some combination thereof, or the like, is now in a geographic location, region, area, or the like for which server 710 is the optimal storage or hosting location. [...] upon the return of social device 732 and its user to Dallas Tex., a high-quality instance of content item 704 can be transferred from server 730 to server 710, while a low-quality instance of content item 704 remains stored or hosted at server 730.”).
It could be argued that Diab does not explicitly disclose predicting geographic regions based at least in part on the metadata and the access information about access to the previously uploaded data by one or more of the plurality of users other than the first user (emphasis added to distinguish the element of the limitation not explicitly disclosed by Diab.). However, in analogous art, Klinkner discloses that “historical location and movement patterns of other tracking devices can be used to predict a location and/or movement of the tracking device 
Regarding claim 12, the combination of Diab and Klinkner discloses the system of claim 11, and further discloses wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data (Diab, para. [0066]. A prediction is performed using historical interactions, which implicitly includes a mathematical model using access history. However, in the interests of compact prosecution, Examiner will also provide a redundant rejection below.).


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Wescoe et al. (Pat. No.: US 9,912,687).
Regarding claim 2, the combination of Colenbrander and Klinkner discloses the method of claim 1, but it could be argued that Colenbrander does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more sophisticated statistical inference techniques to build classifiers, including techniques such as Bayesian inference techniques (e.g., Naïve Bayes), Support Vector Machines, Decision Tree Learning techniques (e.g., decision tree algorithms such as C4.5, ID3, Conditional Inference Trees and the like, or ensemble methods such as random forests, bagging, boosted trees and the like) (col. 12, ln. 1-37).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for the access information to be derived from a predictive model trained on metadata of the previously uploaded data. This would have produced predictable and desirable results, in that it would allow for a well-known technique to be used.
Regarding claim 3, the combination of Colenbrander, Klinkner and Wescoe discloses the method of claim 2, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 2.).
Regarding claim 12, the combination of Colenbrander and Klinkner discloses the system of claim 11, but it could be argued that Colenbrander does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more sophisticated statistical inference techniques to build classifiers, including techniques such as Bayesian inference techniques (e.g., Naïve Bayes), Support Vector Machines, Decision Tree Learning techniques (e.g., decision tree algorithms such as C4.5, ID3, Conditional Inference Trees and the like, or ensemble methods such as random forests, bagging, boosted trees and the like) (col. 12, ln. 1-37).” Therefore, it would have been obvious to one of 
Regarding claim 13, the combination of Colenbrander, Klinkner and Wescoe discloses the system of claim 12, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 12.).


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Wescoe et al. (Pat. No.: US 9,912,687).
Regarding claim 2, the combination of Davis and Klinkner discloses the method of claim 1, but it could be argued that Davis does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more sophisticated statistical inference techniques to build classifiers, including techniques such as Bayesian inference techniques (e.g., Naïve Bayes), Support Vector Machines, Decision Tree Learning techniques (e.g., decision tree algorithms such as C4.5, ID3, Conditional Inference Trees and the like, or ensemble methods such as random forests, bagging, boosted trees and the like) (col. 12, ln. 1-37).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for the access information to be derived from a predictive model trained on 
Regarding claim 3, the combination of Davis, Klinkner and Wescoe discloses the method of claim 2, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 2.).
Regarding claim 12, the combination of Davis and Klinkner discloses the system of claim 11, but it could be argued that Davis does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more sophisticated statistical inference techniques to build classifiers, including techniques such as Bayesian inference techniques (e.g., Naïve Bayes), Support Vector Machines, Decision Tree Learning techniques (e.g., decision tree algorithms such as C4.5, ID3, Conditional Inference Trees and the like, or ensemble methods such as random forests, bagging, boosted trees and the like) (col. 12, ln. 1-37).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for the access information to be derived from a predictive model trained on metadata of the previously uploaded data. This would have produced predictable and desirable results, in that it would allow for a well-known technique to be used.
Regarding claim 13, the combination of Davis, Klinkner and Wescoe discloses the system of claim 12, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 12.).


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Wescoe et al. (Pat. No.: US 9,912,687).
Regarding claim 2, the combination of Diab and Klinkner discloses the method of claim 1, but it could be argued that Diab does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more sophisticated statistical inference techniques to build classifiers, including techniques such as Bayesian inference techniques (e.g., Naïve Bayes), Support Vector Machines, Decision Tree Learning techniques (e.g., decision tree algorithms such as C4.5, ID3, Conditional Inference Trees and the like, or ensemble methods such as random forests, bagging, boosted trees and the like) (col. 12, ln. 1-37).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab and Klinkner to allow for the access information to be derived from a predictive model trained on metadata of the previously uploaded data. This would have produced predictable and desirable results, in that it would allow for a well-known technique to be used.
Regarding claim 3, the combination of Diab, Klinkner and Wescoe discloses the method of claim 2, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 2.).
Regarding claim 12, the combination of Diab and Klinkner discloses the system of claim 11, but it could be argued that Diab does not explicitly disclose wherein the access information is derived from a predictive model trained on metadata of the previously uploaded data. However, in analogous art, Wescoe discloses that “[i]n other embodiments, they rely on more 
Regarding claim 13, the combination of Diab, Klinkner and Wescoe discloses the system of claim 12, and further discloses wherein the predictive model is a decision tree model (Wescoe, col. 12, ln. 1-37. This claim is rejected on the same grounds as claim 12.).


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Madl et al. (Pub. No.: US 2020/0252202).
Regarding claim 4, the combination of Colenbrander and Klinkner discloses the method of claim 1, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the 
Regarding claim 5, the combination of Colenbrander and Klinkner discloses the method of claim 2, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for the metadata of the previously uploaded data to include a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. This would have produced predictable and 
Regarding claim 14, the combination of Colenbrander and Klinkner discloses the system of claim 11, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for the metadata to include an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. This would have produced predictable and desirable results, in that it would allow for additional pertinent information to be used by the system to better process and make predictions about uploaded content.
Regarding claim 15, the combination of Colenbrander and Klinkner discloses the system of claim 12, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the .


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Madl et al. (Pub. No.: US 2020/0252202).
Regarding claim 4, the combination of Davis and Klinkner discloses the method of claim 1, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 5, the combination of Davis and Klinkner discloses the method of claim 2, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for the metadata of the previously uploaded data to include a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. This would have produced predictable and desirable results, in that it would allow for additional pertinent information to be used by the system to better process and make predictions about uploaded content.
Regarding claim 14, the combination of Davis and Klinkner discloses the system of claim 11, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for the metadata to include an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. This would have produced predictable and desirable results, in that it would allow for additional pertinent information to be used by the system to better process and make predictions about uploaded content.
Regarding claim 15, the combination of Davis and Klinkner discloses the system of claim 12, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow .


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Madl et al. (Pub. No.: US 2020/0252202).
Regarding claim 4, the combination of Diab and Klinkner discloses the method of claim 1, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab and Klinkner to allow for the metadata to include an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. This would have produced predictable and desirable 
Regarding claim 5, the combination of Diab and Klinkner discloses the method of claim 2, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab and Klinkner to allow for the metadata of the previously uploaded data to include a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. This would have produced predictable and desirable results, in that it would allow for additional pertinent information to be used by the system to better process and make predictions about uploaded content.
Regarding claim 14, the combination of Diab and Klinkner discloses the system of claim 11, but does not disclose wherein the metadata includes an identification of a user uploading the uploaded data, and a location from which the uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is 
Regarding claim 15, the combination of Diab and Klinkner discloses the system of claim 12, but does not disclose wherein the metadata of the previously uploaded data includes a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. However, in analogous art, Madl discloses that a “client 110 may upload digital records 112 such as photos, documents, videos, audios, multimedia data, and the like. When the digital record 112 is uploaded the client 110 may generate the unique upload ID 114 based on the metadata of the multimedia upload. The metadata may contain information such as the time and location of the upload, the uploader's user identification, as well as properties of the multimedia file itself (para. [0042]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab and Klinkner to allow for the metadata of the previously uploaded data to include a location of the previously uploaded data, an identification of a user uploading the previously uploaded data and a location from which the previously uploaded data is uploaded. This would have produced predictable and .


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Madl et al. (Pub. No.: US 2020/0252202) and Haustein et al. (Pub. No.: US 2015/0370845).
Regarding claim 6, the combination of Colenbrander, Klinkner and Madl discloses the method of claim 5, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include an identification of a directory or a file path at which the previously uploaded data is stored. This would have produced predictable and desirable results, in that it would allow for well-known file storage techniques to be utilized.
Regarding claim 16, the combination of Colenbrander, Klinkner and Madl discloses the system of claim 15, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include an identification of a directory or a file path at which the previously uploaded data is stored. This would have produced predictable and desirable results, in that it would allow for well-known file storage techniques to be utilized.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Madl et al. (Pub. No.: US 2020/0252202) and Haustein et al. (Pub. No.: US 2015/0370845).
Regarding claim 6, the combination of Davis, Klinkner and Madl discloses the method of claim 5, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include 
Regarding claim 16, the combination of Davis, Klinkner and Madl discloses the system of claim 15, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include an identification of a directory or a file path at which the previously uploaded data is stored. This would have produced predictable and desirable results, in that it would allow for well-known file storage techniques to be utilized.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Madl et al. (Pub. No.: US 2020/0252202) and Haustein et al. (Pub. No.: US 2015/0370845).
Regarding claim 6, the combination of Diab, Klinkner and Madl discloses the method of claim 5, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include an identification of a directory or a file path at which the previously uploaded data is stored. This would have produced predictable and desirable results, in that it would allow for well-known file storage techniques to be utilized.
Regarding claim 16, the combination of Diab, Klinkner and Madl discloses the system of claim 15, but does not explicitly disclose wherein the metadata of the previously uploaded data further includes an identification of a directory or a file path at which the previously uploaded data is stored. However, in analogous art, Haustein discloses that a “file property table 200 may correspond with file property table 134 of FIG. 1. The migration module 130 may be configured to obtain file property table information which may be metadata for every file and directory stored in the source server 110.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab, Klinkner and Madl to allow for the metadata of the previously uploaded data to further include an identification of a directory or a file path at which the previously uploaded data is stored. This would have produced predictable and desirable results, in that it would allow for well-known file storage techniques to be utilized.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Mercer (Pub. No.: US 2009/0300322) and Su (Pub. No.: US 2015/0195599).
Regarding claim 7, the combination of Colenbrander and Klinkner discloses the method of claim 1, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a given time interval, it is indicative of an access rate that makes the item a candidate for being deemed abusive (para. [0005]),” wherein “identification of only items whose access counters exceed the threshold over a predetermined time interval as abusive--which means that the items are quickly gaining popularity for downloading (i.e., are becoming "hot" items)--improves abuse detection accuracy and reduces opportunities for mischaracterizing items that would need to be reviewed to confirm their legitimacy (para. [0007]),” which teaches that a time between availability and download is relevant to helping to determine the popularity of a particular item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for the access information to indicate an amount of time between an initial upload of the previously uploaded 
Neither Colenbrander, Klinkner nor Mercer discloses wherein the method comprises: predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) (para. [0073]; see also figure 4.),” which teaches that data should be cached in time for a predicted user access of said data, and wherein Colenbrander has already disclosed determining “whether the user A will be at the location B during a first time window, e.g., a day of a week, a time during a week, a date of a calendar month, etc. (para. [0100]).” It is a simple and obvious calculation to determine a time period between a current time and a predicted time when the user would be at a location, such a calculated time being a predicted amount of time until the uploaded data is downloaded for a first time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander, Klinkner and Mercer to allow for predicting, by the one or more processors, an amount of time until the uploaded data is 
Regarding claim 8, the combination as stated above discloses the method of claim 7, and further discloses wherein instructing the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions further includes: determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information; and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information, and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region. This would have produced predictable and desirable results, in that it would allow for broadcast data to be distributed as required.). 
Regarding claim 17, the combination of Colenbrander and Klinkner discloses the system of claim 11, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a given time interval, it is indicative of an access rate that makes the item a candidate for being deemed abusive (para. [0005]),” wherein “identification of only items whose access counters exceed the threshold over a predetermined time interval as abusive--which means that the items are quickly gaining popularity for downloading (i.e., are becoming "hot" items)--improves abuse detection accuracy and reduces opportunities for mischaracterizing items that would need to be reviewed to confirm their legitimacy (para. [0007]),” which teaches that a time between availability and download is relevant to helping to determine the popularity of a particular item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for the access information to indicate an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. This would have produced predictable and desirable results, in that it would allow for a further metric of the previously uploaded data to be used as part of the predictive model, which could increase the accuracy of said model.
Neither Colenbrander, Klinkner nor Mercer discloses wherein the one or more processors are configured to: predict an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) (para. [0073]; see also figure 4.),” which teaches that data should be cached in time for a predicted user access of said data, and wherein Colenbrander has already disclosed determining “whether the user A will be at the location B during a first time window, e.g., a day of a week, a time during a week, a date of a calendar month, etc. (para. [0100]).” It is a simple and obvious calculation to determine a time period between a current time and a predicted time when the user would be at a location, such a calculated time being a predicted amount of time until the uploaded data is downloaded for a first time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander, Klinkner and Mercer to allow for predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information, and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. This would have produced predictable and desirable results, in that it would allow for potentially improved distribution of data to arrive at caching servers in time to service user requests.
the system of claim 17, and further discloses wherein the one or more processors are configured to instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions based on a determination that the uploaded data is broadcast data based on the metadata, and wherein for each given predicted geographic region, the one or more processors are configured to instruct the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information, and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region. This would have produced predictable and desirable results, in that it would allow for broadcast data to be distributed as required.).


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Mercer (Pub. No.: US 2009/0300322) and Su (Pub. No.: US 2015/0195599).
Regarding claim 7, the combination of Davis and Klinkner discloses the method of claim 1, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a given time interval, it is indicative of an access rate that makes the item a candidate for being deemed abusive (para. [0005]),” wherein “identification of only items whose access counters exceed the threshold over a predetermined time interval as abusive--which means that the items are quickly gaining popularity for downloading (i.e., are becoming "hot" items)--improves abuse detection accuracy and reduces opportunities for mischaracterizing items that would need to be reviewed to confirm their legitimacy (para. [0007]),” which teaches that a time between availability and download is relevant to helping to determine the popularity of a particular item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for the access information to indicate an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. This would have produced predictable and desirable results, in that it would allow for a further metric of the previously uploaded data to be used as part of the predictive model, which could increase the accuracy of said model.
Neither Davis, Klinkner nor Mercer discloses wherein the method comprises: predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) (para. [0073]; see also figure 4.),” which teaches that data should be cached in time for a predicted user access of said data, and wherein Davis has already disclosed that “cloud controllers…determine whether to migrate ownership of the user's home directory based on a number of factors,” such as “user's connection frequency, the user's typical access patterns, the size of the data in the user's home directory, a history and/or predicted frequency of re-location for the user (para. [0430]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, Klinkner and Mercer to allow for predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information, and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. This would have produced predictable and desirable results, in that it would allow for potentially improved distribution of data to arrive at caching servers in time to service user requests.
Regarding claim 8, the combination as stated above discloses the method of claim 7, and further discloses wherein instructing the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions further includes: determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information; and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information, and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region. This would have produced predictable and desirable results, in that it would allow for broadcast data to be distributed as required.).
Regarding claim 17, the combination of Davis and Klinkner discloses the system of claim 11, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a 
Neither Davis, Klinkner nor Mercer discloses wherein the one or more processors are configured to: predict an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) 
Regarding claim 18, the combination as stated above discloses the system of claim 17, and further discloses wherein the one or more processors are configured to instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions based on a determination that the uploaded data is broadcast data based on the metadata, and wherein for each given predicted geographic region, the one or more processors are configured to instruct the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for .


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754), Mercer (Pub. No.: US 2009/0300322) and Su (Pub. No.: US 2015/0195599).
Regarding claim 7, the combination of Diab and Klinkner discloses the method of claim 1, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a given time interval, it is indicative of an access rate that makes the item a candidate for being deemed abusive (para. [0005]),” wherein “identification of only items whose access counters exceed the 
Neither Diab, Klinkner nor Mercer discloses wherein the method comprises: predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) (para. [0073]; see also figure 4.),” which teaches that data should be cached in time for a predicted user access of said data, and 
Regarding claim 8, the combination as stated above discloses the method of claim 7, and further discloses wherein instructing the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions further includes: determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information; and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information, and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server .
Regarding claim 17, the combination of Diab and Klinkner discloses the system of claim 11, but does not disclose wherein the access information indicates an amount of time between an initial upload of the previously uploaded data and a first download of the previously uploaded data. However, in analogous art, Mercer discloses “[a]buse of a content-sharing service is detected by an arrangement in which an in-memory cache is distributed among a plurality of nodes, such as front-end web servers, and which caches each item accessed by users of the service as a single instance in the distributed cache. Associated with each cached item is a unit of metadata which functions as a counter that is automatically incremented each time the item is served from the distributed cache. Because abusive items often tend to become quickly popular for downloading, when the counter exceeds a predetermined threshold over a given time interval, it is indicative of an access rate that makes the item a candidate for being deemed abusive (para. [0005]),” wherein “identification of only items whose access counters exceed the threshold over a predetermined time interval as abusive--which means that the items are quickly gaining popularity for downloading (i.e., are becoming "hot" items)--improves abuse detection accuracy and reduces opportunities for mischaracterizing items that would need to be reviewed to confirm their legitimacy (para. [0007]),” which teaches that a time between availability and download is relevant to helping to determine the popularity of a particular item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab and Klinkner to allow for the access information to indicate an amount of time between an initial upload of the previously uploaded 
Neither Diab, Klinkner nor Mercer discloses wherein the one or more processors are configured to: predict an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information; and instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. However, in analogous art, Su discloses that “[d]ue to a client being able to perform a second-layer playlist download for the first time at an arbitrary moment, there is a need to determine whether the time from now to the predicted playing time of the next file download is sufficient to download the next file download completely. Therefore, the process further determines whether the next file download can be completely downloaded before the predicted playing time for the next file download (step S431) (para. [0073]; see also figure 4.),” which teaches that data should be cached in time for a predicted user access of said data, and wherein Diab has already disclosed that “[r]elevant usage patterns may be based, for example, on the number of clicks (or actions), frequency of usage on a per person basis, and/or frequency of use by an aggregate population over a given period. (para. [0041]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diab, Klinkner and Mercer to allow for predicting, by the one or more processors, an amount of time until the uploaded data is downloaded for a first time based on the metadata and the access information, and instructing, by the one or more processors, the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions, based on the predicted amount of time. 
Regarding claim 18, the combination as stated above discloses the system of claim 17, and further discloses wherein the one or more processors are configured to instruct the uploaded data to be transmitted to one or more caching servers located at the one or more predicted geographic regions based on a determination that the uploaded data is broadcast data based on the metadata, and wherein for each given predicted geographic region, the one or more processors are configured to instruct the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region (Su, Fig. 1, para. [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the above art to allow for determining, by the one or more processors, that the uploaded data is broadcast data based on the metadata and the access information, and for each given predicted geographic region, instructing, by the one or more processors, the uploaded data to be transferred to at least one caching server of each datacenter of the given predicted geographic region. This would have produced predictable and desirable results, in that it would allow for broadcast data to be distributed as required.).


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander et al. (Pub. No.: US 2017/0216720) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Yosef et al. (Pub. No.: US 2005/0259682).
the method of claim 1, but it could be argued that Colenbrander does not explicitly disclose further comprising: instructing, by the one or more processors, the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instructing, by the one or more processors, the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is based on a geographical distribution, for example, each geographical area having a different set of aggregated files. Optionally, different transmission channels and/or content groups are created for different geographical locations. In some cases, a content group may repeat between locations. In an exemplary embodiment of the invention, each geographical location is served by a different server (which may include cached, encoded, files). Optionally, a hierarchy is defined, in which an agent first attempts to download data from a local channel and if it fails, accesses a more remote channel (para. [0018]),” which teaches that content for a common geographic area can be stored in groups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for instructing, by the one or more processors, the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region, and instructing, by the one or more processors, the file to be transferred to one or more second datacenters located at the common predicted geographic region. This would have produced predictable and desirable results, in that it would allow for data to be stored in an intuitive manner. 
the method of claim 9, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Colenbrander, para. [0067]), and wherein instructing the file to be transferred includes instructing, by the one or more processors, data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 19, the combination of Colenbrander and Klinkner discloses the system of claim 11, but it could be argued that Colenbrander does not explicitly disclose wherein the one or more processors are configured to: instruct the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instruct the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is based on a geographical distribution, for example, each geographical area having a different set of aggregated files. Optionally, different transmission channels and/or content groups are created for different geographical locations. In some cases, a content group may repeat between locations. In an exemplary embodiment of the invention, each geographical location is served by a different server (which may include cached, encoded, files). Optionally, a hierarchy is defined, in which an agent first attempts to download data from a local channel and if it fails, accesses a more remote channel (para. [0018]),” which teaches that content for a common geographic area can be stored in groups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colenbrander and Klinkner to allow for instructing the uploaded data to be 
Regarding claim 20, the combination of Colenbrander, Klinkner and Yosef discloses the system of claim 19, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Colenbrander, para. [0067]), and wherein the one or more processors are configured to instruct data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 19.).


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No.: US 2014/0006357) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Yosef et al. (Pub. No.: US 2005/0259682).
Regarding claim 9, the combination of Davis and Klinkner discloses the method of claim 1, but it could be argued that Davis does not explicitly disclose further comprising: instructing, by the one or more processors, the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instructing, by the one or more processors, the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is 
Regarding claim 10, the combination of Davis, Klinkner and Yosef discloses the method of claim 9, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Davis, para. [0421]), and wherein instructing the file to be transferred includes instructing, by the one or more processors, data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 9.).
the system of claim 11, but it could be argued that Davis does not explicitly disclose wherein the one or more processors are configured to: instruct the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instruct the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is based on a geographical distribution, for example, each geographical area having a different set of aggregated files. Optionally, different transmission channels and/or content groups are created for different geographical locations. In some cases, a content group may repeat between locations. In an exemplary embodiment of the invention, each geographical location is served by a different server (which may include cached, encoded, files). Optionally, a hierarchy is defined, in which an agent first attempts to download data from a local channel and if it fails, accesses a more remote channel (para. [0018]),” which teaches that content for a common geographic area can be stored in groups. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis and Klinkner to allow for instructing the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region, and instructing the file to be transferred to one or more second datacenters located at the common predicted geographic region. This would have produced predictable and desirable results, in that it would allow for data to be stored in an intuitive manner. 
Regarding claim 20, the combination of Davis, Klinkner and Yosef discloses the system of claim 19, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Davis, para. [0421]), and wherein the one or more processors are configured to instruct data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 19.).


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2013/0091207) in view of Klinkner et al. (Pub. No.: US 2020/0252754) and Yosef et al. (Pub. No.: US 2005/0259682).
Regarding claim 9, the combination of Diab and Klinkner discloses the method of claim 1, but it could be argued that Diab does not explicitly disclose further comprising: instructing, by the one or more processors, the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instructing, by the one or more processors, the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is based on a geographical distribution, for example, each geographical area having a different set of aggregated files. Optionally, different transmission channels and/or content groups are created for different geographical locations. In some cases, a content group may repeat between locations. In an exemplary embodiment of the invention, each geographical location is served by a different server (which may include cached, encoded, files). Optionally, a hierarchy is defined, in which an agent first attempts to download data from a local channel and if it fails, accesses a more remote channel (para. [0018]),” which teaches that content for a common geographic area can be stored in groups. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 10, the combination of Diab, Klinkner and Yosef discloses the method of claim 9, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Diab, para. [0071]), and wherein instructing the file to be transferred includes instructing, by the one or more processors, data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 19, the combination of Diab and Klinkner discloses the system of claim 11, but it could be argued that Diab does not explicitly disclose wherein the one or more processors are configured to: instruct the uploaded data to be included in a file including previously uploaded data having a common predicted geographic region; and instruct the file to be transferred to one or more second datacenters located at the common predicted geographic region. However, in analogous art, Yosef discloses that in a broadcasting system, “the aggregation of files into content groups is based on a geographical distribution, for example, each geographical area having a different set of aggregated files. Optionally, different transmission channels and/or content groups are created for different geographical locations. In some cases, a content group may repeat between locations. In an exemplary embodiment of the 
Regarding claim 20, the combination of Diab, Klinkner and Yosef discloses the system of claim 19, and further discloses wherein the file is initially stored at one or more source servers located at first datacenter (Diab, para. [0071]), and wherein the one or more processors are configured to instruct data servers of the one or more second datacenters located at the common predicted geographic region to pull the file from the one or more source servers (Yosef, para. [0008]. This claim is rejected on the same grounds as claim 19.).


Response to Arguments
Applicant’s arguments and amendments filed November 4, 2021 have been fully considered, and have caused a new grounds of rejection to be presented.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 3, 2021